NO. 12-18-00254-CV
                            IN THE COURT OF APPEALS
                TWELFTH COURT OF APPEALS DISTRICT
                                        TYLER, TEXAS


 IN RE:                                                §

 NOAH CAOILI,                                          §      ORIGINAL PROCEEDING

 RELATOR                                               §

                                     MEMORANDUM OPINION
                                         PER CURIAM
        Relator Noah Caoili, acting pro se, filed this original proceeding to complain of
Respondent’s failure to take judicial notice and asking this Court to direct Respondent to “presume
[his] innocence of every element of the code violation and to take judicial notice of each issue
raised on the motion for judicial notice[.]”1 On September 21, 2018, the Clerk of this Court notified
Relator that his petition failed to comply with Texas Rules of Appellate Procedure 52.3(a)-(d), (f),
(j)-(k), 52.7, and 9.5. We informed Relator that his petition would be referred to the Court for
dismissal unless an amended petition correcting the defects was filed on or before September 28,
2018. Relator has not filed an amended petition correcting the errors or otherwise responded to
this Court’s notice.
        Under rule of appellate procedure 9.5, Relator was required to serve all parties to the
proceeding with a copy of his petition and to provide this Court with a certificate of service. See
TEX. R. APP. P. 9.5(a), (e). Moreover, a party seeking mandamus relief must bring forward all that
is necessary to establish his claim for mandamus relief. See TEX. R. APP. P. 52. This entails filing
a petition that includes the identity of parties and counsel, a table of contents, an index of
authorities, a statement of the case, issues presented, and a certification. TEX. R. APP. P. 52.3(a)-
(d), (f), (j). Relator’s petition does not comply with these requirements.

        1
          Respondent is the Honorable Floyd T. Getz, Judge of the County Court at Law No. 3 of Smith County,
Texas. The State of Texas is the Real Party in Interest.
         A relator must also file an appendix and a record as part of his petition in an original
proceeding. See TEX. R. APP. P. 52.3(k), 52.7. Specifically, a relator must file (1) a certified or
sworn copy of every document that is material to his claim for relief and that was filed in any
underlying proceeding; and (2) “a properly authenticated transcript of any relevant testimony from
any underlying proceeding, including any exhibits offered in evidence, or a statement that no
testimony was adduced in connection with the matter complained.” TEX. R. APP. P. 52.7(a). It is
a relator’s burden to provide this Court with a sufficient record to establish the right to mandamus
relief. See In re Moseley, No. 05-17-01125-CV, 2017 WL 4402062, at *1 (Tex. App.—Dallas
Oct. 4, 2017, orig. proceeding) (mem. op., not designated for publication). Absent a record, this
Court cannot conduct a meaningful review of Relator’s request for relief. See id.
         Accordingly, because Relator’s petition fails to comply with the appellate rules, he presents
nothing for this Court to review.2 We, therefore, deny his petition for writ of mandamus. All
pending motions are overruled as moot.
.Opinion delivered October 10, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



         2
          We also note that on September 24, 2018, the Clerk of this Court requested the filing fee be remitted on or
before September 28. See TEX. R. APP. P. 5. Appellant has not paid the filing fee or otherwise responded to the
September 24 notice.
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                          OCTOBER 10, 2018

                                        NO. 12-18-00254-CV



                                           NOAH CAOILI,
                                              Relator
                                                V.

                                      HON. FLOYD T. GETZ,
                                           Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by Noah
Caoili; who is the relator in Cause No. 003-82127-18, pending on the docket of the County Court
at Law No. 3 of Smith County, Texas. Said petition for writ of mandamus having been filed herein
on September 21, 2018, and the same having been duly considered, because it is the opinion of
this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED and
ORDERED that the said petition for writ of mandamus be, and the same is, hereby denied.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.